DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 18 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,664,563 and 10,739,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Page 4, filed 18 March 2022, with respect to claims 39-44 have been fully considered and are persuasive.  Therefore, the objections to claims 39-44 have been withdrawn. 

Applicant’s arguments, see Page 4, filed 18 March 2022, with respect to claim 35 have been fully considered and are persuasive.  Therefore, the § 112 rejection of claim 35 has been withdrawn. 

Applicant’s arguments, see Page 4, filed 18 March 2022, with respect to claims 29-43 have been fully considered and are persuasive.  Therefore, the double patenting rejections of claims 29-43 have been withdrawn. 

Applicant’s arguments, see Page 5, filed 18 March 2022, with respect to claims 29-43 have been fully considered and are persuasive.  Therefore, § 103 rejections of claims 29-43 have been withdrawn. 

Allowable Subject Matter
 	Claims 33-35 and 38-43 are allowed.


Claims 33-35,38-43: None of the prior art of record, alone or in combination, teaches or discloses a Fourier transform spectrometer, comprising:
 	a relay optical system to relay the spatial domain interference pattern from the Fabry-Perot interferometer to the detector, wherein the relay optical system is configured such that the detector and the Fabry-Perot interferometer are located at conjugate optical planes,
 	in combination with the rest of the limitations of independent claim 38. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896